                         Case: 1:21-cv-02036 Document #: 2-1 Filed: 04/15/21 Page 1 of 13 PageID #:9



Corporate Creations Network Inc.
801 US Highway 1 North Palm Beach, FL 33408

                   Nordstrom, Inc.                                                                                                                   03/18/2021
                   Anne Loucks Senior Corporate Counsel
                   Nordstrom, Inc.
                   1700 7th Avenue, Suite 700
                   Seattle WA 98101



SERVICE OF PROCESS NOTICE
The following is a courtesy summary of the enclosed document(s). ALL information should be verified by you.                                                           Item: 2021-427
Note: Any questions regarding the substance of the matter described below, including the status or how to respond, should be
directed to the contact set forth in line 12 below or to the court or government agency where the matter is being heard. IMPORTANT:
All changes or updates to the SOP contact individuals or their contact information must be submitted in writing to
SOPcontact@corpcreations.com. Any changes will become effective upon written confirmation of Corporate Creations.


 1.                           Entity Served:             Nordstrom, Inc.

 2.                          Title of Action:            Richard Schwinn vs. Nordstrom, Inc.

 3.                Document(s) Served:                   Summons
                                                         Civil Action Cover Sheet
                                                         Complaint at Law
                                                         Supreme Court Rule 222(B) Affidavit

 4.                           Court/Agency:              Cook County Circuit Court

 5.                            State Served:             Illinois

 6.                           Case Number:               2021L002574

 7.                               Case Type:             Premises Liability

 8.                    Method of Service:                Hand Delivered

 9.                          Date Received:              Wednesday 03/17/2021

 10.                          Date to Client:            Thursday 03/18/2021

 11.         # Days When Answer Due:                     30                                     CAUTION: Client is solely responsible for verifying the accuracy of the estimated Answer Due
                     Answer Due Date:                    Friday 04/16/2021                      Date. To avoid missing a crucial deadline, we recommend immediately confirming in writing
                                                                                                with opposing counsel that the date of the service in their records matches the Date Received.

 12.                             Sop Sender:             Dennis M. Lynch
               (Name, City, State, and Phone Number)
                                                         Chicago, IL
                                                         312-641-5926

 13.              Shipped To Client By:                  Email Only with PDF Link

 14.                    Tracking Number:

 15.                             Handled By:             141

 16.                                      Notes:         None

NOTE: This notice and the information above is provided for general informational purposes only and should not be considered a legal opinion. The client and their legal
counsel are solely responsible for reviewing the service of process and verifying the accuracy of all information. At Corporate Creations, we take pride in developing systems
that effectively manage risk so our clients feel comfortable with the reliability of our service. We always deliver service of process so our clients avoid the risk of a default
judgment. As registered agent, our role is to receive and forward service of process. To decrease risk for our clients, it is not our role to determine the merits of whether service
of process is valid and effective. It is the role of legal counsel to assess whether service of process is invalid or defective. Registered agent services are provided by Corporate
Creations Network Inc.
                                                       801 US Highway 1 North Palm Beach, FL 33408 Tel: (561) 694-8107 Fax: (561) 694-1639
                                                                                   www.CorporateCreations.com
Case: 1:21-cv-02036 Document #: 2-1 Filed: 04/15/21 Page 2 of 13 PageID #:10
Case: 1:21-cv-02036 Document #: 2-1 Filed: 04/15/21 Page 3 of 13 PageID #:11
Case: 1:21-cv-02036 Document #: 2-1 Filed: 04/15/21 Page 4 of 13 PageID #:12
Case: 1:21-cv-02036 Document #: 2-1 Filed: 04/15/21 Page 5 of 13 PageID #:13
Case: 1:21-cv-02036 Document #: 2-1 Filed: 04/15/21 Page 6 of 13 PageID #:14
Case: 1:21-cv-02036 Document #: 2-1 Filed: 04/15/21 Page 7 of 13 PageID #:15
Case: 1:21-cv-02036 Document #: 2-1 Filed: 04/15/21 Page 8 of 13 PageID #:16
Case: 1:21-cv-02036 Document #: 2-1 Filed: 04/15/21 Page 9 of 13 PageID #:17
Case: 1:21-cv-02036 Document #: 2-1 Filed: 04/15/21 Page 10 of 13 PageID #:18
Case: 1:21-cv-02036 Document #: 2-1 Filed: 04/15/21 Page 11 of 13 PageID #:19
Case: 1:21-cv-02036 Document #: 2-1 Filed: 04/15/21 Page 12 of 13 PageID #:20
Case: 1:21-cv-02036 Document #: 2-1 Filed: 04/15/21 Page 13 of 13 PageID #:21
